In an action to recover damages for medical malpractice, etc., the defendant Putnam Hospital Center appeals from an order of the Supreme Court, Putnam County (Dickinson, J.), dated June 12, 1991, which denied its motion for a protective order pursuant to CPLR 3103 to the extent of directing it to serve upon the plaintiffs an unredacted copy of the minutes of a meeting of the Peer Review Committee and the names of the parties present.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the appellant’s motion for a protective order, as the minutes in question fell within the exception to the privilege created by Education Law § 6527 (3) (see, Scalone v Phelps Mem. Hosp. Ctr., 184 AD2d 65). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.